 1                        UNITED STATES DISTRICT COURT
 2
                                 DISTRICT OF ARIZONA
 3
 4   Ralph T. Reilly, an individual,        )    Case No. 2:18-cv-03775-PHX-MTL
                                            )    (Honorable Michael T. Liburdi)
 5                               Plaintiff, )
 6                                          )
             vs.                            )    PROPOSED VOIR DIRE
 7                                          )    QUESTIONS
 8   Steve Wozniak, an individual; Woz U )
     Education LLC, an Arizona limited      )
 9
     liability company; Woz U Education     )
10   Holdings, LLC, a Delaware limited      )
11   liability company; Southern Careers    )
     Institute, Inc., a Texas corporation,  )
12                                          )
13                               Defendants )
     ________________________________ )
14
           Pursuant to the Court's Order Setting Final Pretrial Conference (Doc. 152),
15
     Plaintiff and Defendants, through undersigned counsel, hereby submit their
16
     Proposed Voir Dire Questions.
17
     May 19, 2021
18
19   /s/ Raymond J. Markovich                   Aaron M. Finter
20   Raymond J. Markovich, Esq.                 Aaron M. Finter, Esq.
21   Attorney for Plaintiff                     Attorney for Defendants

22
23
24
25
26
27
28
 1                         PROPOSED VOIR DIRE QUESTIONS

 2          1.     Do you have a medical reason or personal hardship that would make it
 3   difficult to serve as a juror in this case?
 4          2.     Do you have difficulty reading, hearing, or understanding the English
 5   language?
 6          3.     Do you have any pressing business or is there anything pressing in your
 7   personal life that might distract you or cause you to hurry along in the process of
 8   decision making in the jury room?
 9          4.     Have you ever applied for a patent or trademark with the US Patent &
10   Trademark Office? If so, please explain what it was for, whether or not it was
11   granted, and when it was.
12          5.     Have you ever applied for a copyright with the US Copyright Office?
13   If so, please explain what it was for, whether or not it was granted, and when it was.
14
            6.     Have you ever been involved in litigation involving a patent, trademark
15
     or copyright? If so, please explain when, the nature of the litigation and your
16
     involvement.
17
            7.     Plaintiff Ralph Reilly lives in Connecticut and teaches courses on
18
     information technology.
19
            a. Does anybody know or has anybody heard of Mr. Reilly?
20
            b. What have you heard?
21
            c. Has anything that you have heard caused you to form any opinion about
22
     him?
23
24
            d. If so, what is that opinion?

25          e. Do you believe that your ability to serve impartially as a juror in this case

26   has been affected by what you have heard?
27          8.     Defendant Steve Wozniak lives in California and is the co-founder of
28   Apple Computers, Inc.


                                                   2
 1           a. Does anybody know or has anybody heard of Mr. Wozniak?

 2           b. What have you heard?
 3           c. Has anything that you have heard caused you to form any opinion about
 4   him?
 5           d. If so, what is that opinion?
 6           e. Do you believe that your ability to serve impartially as a juror in this case
 7   has been affected by what you have heard?
 8           f. Do any of you have any negative feelings about Apple Computers, Inc., in
 9   general, that might cause you to disfavor Mr. Wozniak?
10           9.    Southern Careers Institute, Inc. is a Texas corporation. Southern
11   Careers Institute is a private school with locations in Texas that provides career
12   training to its students.
13           a. Does anybody know or has anybody heard of Southern Careers Institute,
14
     Inc.?
15
             b. What have you heard?
16
             c. Has anything that you have heard caused you to form any opinion about
17
     them?
18
             d. If so, what is that opinion?
19
             e. Do you believe that your ability to serve impartially as a juror in this case
20
     has been affected by what you have heard?
21
             f. Have you or anyone close to you ever had any connection with or dealings
22
     with Southern Careers Institute, Inc.
23
24
             g. Are you or is anyone close to you related to or friends with any officer,

25   director or employee of Southern Careers Institute, Inc.?

26           h. Have you or anyone close to you, related to you or friends with you enrolled
27   in courses at Southern Careers Institute, Inc.?
28



                                                 3
 1           10.   WozU Education Holdings, LLC is a Delaware limited liability

 2   company that operates a private post-secondary school in Arizona, which is known
 3   as WozU
 4           a. Does anybody know or has anybody heard of WozU Education Holdings,
 5   LLC?
 6           b. What have you heard?
 7           c. Has anything that you have heard caused you to form any opinion about
 8   them?
 9           d. If so, what is that opinion?
10           e. Do you believe that your ability to serve impartially as a juror in this case
11   has been affected by what you have heard?
12           f. Have you or anyone close to you ever had any connection with or dealings
13   with WozU Education Holdings, LLC?
14
             g. Are you or is anyone close to you related to or friends with any officer,
15
     director or employee of WozU Education Holdings, LLC?
16
             h. Have you or anyone close to you, related to you or friends with you enrolled
17
     in courses at WozU Education Holdings, LLC?
18
             11.   WozU Education, LLC is an Arizona limited liability company that
19
     provides K-12 education curriculum to its students, and is known as WozED
20
             a. Does anybody know or has anybody heard of WozU Education, LLC?
21
             b. What have you heard?
22
             c. Has anything that you have heard caused you to form any opinion about
23
24
     them?

25           d. If so, what is that opinion?

26           e. Do you believe that your ability to serve impartially as a juror in this case
27   has been affected by what you have heard?
28



                                                 4
 1         f. Have you or anyone close to you ever had any connection with or dealings

 2   with WozU Education, LLC?
 3         g. Are you or is anyone close to you related to or friends with any officer,
 4   director or employee of WozU Education, LLC?
 5         h. Have you or anyone close to you, related to you or friends with you enrolled
 6   in any K-12 courses at WozU Education, LLC?
 7         12.    Plaintiff Ralph Reilly is represented by Raymond J. Markovich. Does
 8   anybody know or has anybody heard of Mr. Markovich?
 9         a. Mr. Markovich is affiliated with the law firm U.S. Law Group in Beverly
10   Hills, California.
11         b. Does anybody know of the U.S. Law Group?
12         c. Would your knowledge or experience with the U.S. Law Group affect your
13   ability to serve fairly and impartially in this case?
14
           13.    Defendants Steve Wozniak, WozU Education Holdings, LLC and
15
     WozU Education, LLC and Southern Careers Institute, Inc. are represented by Aaron
16
     Finter and John Sarager. Does anybody know or has anybody heard of Mr. Finter
17
     or Mr. Sarager?
18
           a. Mr. Finter and Mr. Sarager are attorneys with the law firm Schern
19
     Richardson Finter
20
           b. Does anybody know of Schern Richardson Finter?
21
           c. Would your knowledge or experience with Schern Richardson Finter affect
22
     your ability to serve fairly and impartially in this case?
23
24
           14.    During the trial of this case, the following witnesses may be called to

25   testify on behalf of the parties:

26         Ralph Reilly
27         Steve Wozniak
28         Ken Hardesty


                                                 5
 1           Jacob Mayhew

 2           Jennifer Rumbold
 3           Matthew Hawes
 4           a. Do any of you know or have you ever heard of any of these people?
 5           b. What have you heard?
 6           c. Has anything that you have heard caused you to form any opinion about
 7   them?
 8           d. If so, what is that opinion?
 9           e. Do you believe that your ability to serve impartially as a juror in this case
10   has been affected by what you have heard?
11           15.   In a civil case, the Plaintiff has the burden of proof. The Plaintiff must
12   prove his case by a preponderance of the evidence that some legal right of his has
13   been violated. It is not up to Defendants Steve Wozniak, WozU Education Holdings,
14
     LLC, WozU Education, LLC and Southern Careers Institute Inc. to disprove the
15
     claims the Plaintiff has made. Do you understand the burden of proof in a civil case?
16
             16.   Have you previously served as a juror either in a criminal or civil case?
17
     If yes, what was the nature of the case, did you deliberate to a verdict, and what was
18
     the outcome? Has your previous experience as a juror affected your ability to be fair
19
     to all sides in the case?
20
             17.   Has any person who has sat as a juror ever been the foreperson of a
21
     jury?
22
             18.   Have you served as either a state or federal grand juror? If yes, has your
23
24
     previous experience as a grand juror affected your ability to be fair to all sides in the

25   case?

26           19.   In the eyes of the law, all parties, whether individuals or corporations,
27   are to be treated alike. All parties are entitled to the same honest, fair and impartial
28



                                                 6
 1   treatment. If selected to serve as a juror in this case, would you accept and apply this

 2   principle of law?
 3         20.    Do you know of any reason you may be prejudiced for or against the
 4   plaintiffs or defendants because of the nature of the case, or otherwise?
 5         21.    Are you a lawyer, married to a lawyer, or in a substantial relationship
 6   with a lawyer? Has anyone here studied law or worked in a law office?
 7   Notwithstanding what you feel the law is or should be on a particular subject, will
 8   you apply the law as I give it to you at the end of this case?
 9         22.    Because of the nature of your employment, do you feel that you may
10   not be able to judge this case impartially?
11         23.    Have you read in the newspapers, read on the internet, seen on
12   television, or heard on the radio anything about this case, or do you have any
13   knowledge of the facts or events of this case?
14
           24.    If you are selected as a juror, do you pledge that you will base your
15
     decision on the facts as presented in this trial and not on any past experience(s) or
16
     prior opinions you might have about the subject matter of this case?
17
           25.    Does anyone have any kind of experience or dealings with the legal
18
     system? This would include arrests or incarcerations, lawsuits involving financial
19
     problems, such as collection proceedings, bankruptcy and foreclosure, divorce and
20
     intellectual property related lawsuits? Please explain.
21
           26.    Have you or a close family member ever testified in a lawsuit? Does
22
     this experience affect your ability to be fair to all parties in deciding this case?
23
24
           27.    You may be called upon in this case to decide liability and/or award

25   money damages. Do any of you have any religious, philosophical, or other belief

26   that prevents you from acting as an impartial juror in this case?
27         28.    Is there anyone who, if selected to serve as a juror, has any qualms
28   about attempting to come to a verdict at the end of the case?


                                                 7
 1         29.    Do you know of any reason that you cannot sit in this case with

 2   complete fairness and impartiality and decide the case based only on the evidence
 3   presented in court and the law as given at the conclusion of the trial?
 4         30.    Each potential juror is asked to state:
 5                a.    his or her full name and area of residence;
 6                b.    how long he or she has been a resident of the State of Arizona;
 7                c.    his or her occupation;
 8                d.    if retired, what his or her occupation was before retirement;
 9                e.    marital status (single, married, etc.);
10                f.    if married, spouse’s name and occupation;
11                g.    respective ages and occupations of any children; and
12                h.    if a relative (other than a spouse or a child), friend, or roommate
13                      lives in the same household, that person’s occupation.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 8
